Mr. Justice Ricks delivered the opinion of the court: Appellants assign but a single error, and that is as to the disposition of that part of the residuum which follows the $40,000 legacy to the benefit of Harry Lee Knight. They insist that the share of the residuum that follows that legacy goes direct to the children of Harry Lee Knight, and not to themselves as trustees, to be held in trust with the main legacy and upon the same conditions. Harry Lee Knight and his adult daughter assign errors, and insist that the part of the residuum which appellants claim goes to the children of Harry Lee Knight, goes absolutely to Harry Lee Knight, and not to his children or his trustees. George B. Knight assigns error, and insists that the part of the residuum that follows the $30,000 legacy that was given in trust for his use and benefit goes directly to him, and not to his trustees to be held in trust, as the principal fund is directed to be held. All these parties urge that it was the clear intent of the testatrix to establish but two trust funds,—one for Harry Lee Knight and one for George B. Knight,—and that after the principal of these funds was provided, she made, and intended to make, an absolute and direct disposition of all the remainder of her property. Appellants further urge that as the income only was to be given to Harry Lee Knight and the corpus or the principal fund was to go to his children, and as it was the intention of the testatrix to absolutely dispose of her property other than the two funds to be held in trust, the residuum that followed the legacy to Harry Lee Knight should naturally and properly follow the corpus of that fund and go to his children. Harry Lee Knight urges that as there is nothing in the residuary clause that refers to a trust, and as it is the policy of the law to so construe a will as to vest the property in the first donee, the court will not hold that it should be taken in trust unless it clearly appears that such was the intention of .the testatrix, and then cites the language of the residuary clause, which directs that the residue be converted into money and paid to the same legatees, and points out that in the fourth clause of the will the testatrix clearly recognized Harry Lee Knight as a legatee, as she there directs that the fund that is to be held in trust for George B. Knight is to be held by the trustees, and they are charged with “like duties as to the trusts created relative to the legacy of the above named Harry Lee Knight;” that the language so used is a clear recognition of Harry Lee Knight as a legatee, and it is asked if his children are legatees, why is he not a legatee?—and if he and his children are alike legatees how will the fund be divided between them ? We think a single consideration will dispose of all the questions raised by the respective parties touching so much of the residuum as follows the legacies for the benefit and use of Harry Lee Knight and George B. Knight. Harry Lee Knight was to take but a life estate in the legacy to him, and the vesting of the legacy to George B. Knight was contingent upon his attaining the age of thirty years. As we read and construe the will, the trustees are the legal legatees to whom the money in the second and fourth clauses of the will, being the corpus of the trust funds held for the benefit of Harry Lee Knight and George B. Knight, was given, and in whom, for all legal purposes, title was vested. The said trust funds so vesting in them pending the period of the trust for the purposes of the trusts, they took immediate title to the corpus of such funds. No other rational conclusion can be drawn from the language of the will that “such money shall be distributed and paid to the legatees hereinbefore named,” than that it meant those persons as legatees who took the immediate title to the legacies provided for in the will. If it be held that Harry Lee Knight is a legatee, it must as well be held, and we think with greater force, that his children, in whom the corpus is vested and who are to take after his life, are also legatees, and the peculiar question would be presented that is suggested by Harry Lee Knight as to the basis upon which such residuum should be divided between them; that is to say, whether Harry Lee Knight should take a portion of the residuum absolutely, such as his prospects for life under the life tables would give, and the remainder be distributed among his children, or whether we should exclude his children from the class as legatees and give all to him, or exclude him from the class as a legatee and give all to the children. The mere suggestion of such a situation is a strong argument in favor of the position that the testatrix never contemplated that such questions should arise, but rather that, whatever portion of the residuum she distributed to the fund held for Harry Lee Knight and for George B. Knight, should follow the same course that the principal or corpus of the fund was directed to go and should vest in the trustees, and not in the children or in Harry Lee Knight or George B. Knight. (In re Logan’s Estate, 131 N. Y. 456; 30 N. E. Rep. 486; Woman’s Union Missionary Society v. Mead, 131 Ill. 338.) In re Logan’s Estate, supra, is a case very similar to the case at bar upon the facts, and the reasoning therein contained is applicable to the case before us and is cogent, and 'we are disposed to follow it. The next important question arising under the assignment of errors to be determined is in regard to the eleventh clause of the will, it being conceded that the devise and bequest must fail for the reason that no such institution as the Helen Huling Home is in existence or was in existence at the death of the testatrix. The decree finds that the gifts lapsed and that the real estate became intestate estate, but that the $25,000, being personal property, went into the residuum under the twelfth clause of the will. But the decree finds that only Harry Lee Knight, Emma Knight Crawford, George B. Knight, Helen Norton Carter, Mabel West Knight, Solon DeWitt Knight and Harry L. Crawford should participate in the residuum as provided for under the twelfth clause of the will, thus excluding a number of the legatees named in the will. So far as the decree holds that the devise of the real estate lapsed and became intestate estate we agree with the provision of the decree, but under the authority of Dorsey v. Dodson, 203 Ill. 32, we must hold that the $25,000 also became intestate estate, and accordingly should have been distributed tb the legal heirs-at-law the same as the real estate. There is no doubt but that the general rule in vogue in a majority of the States where there is no statute governing, is that all personal property not otherwise specifically disposed of goes into the residuum unless otherwise specifically provided, and so all void or lapsed legacies of personal property go into a general residuary fund. But there is one well defined exception, which is in cases where the testator gives legacies to the same persons that are provided for under the residuary clause. In that event the rule seems to be that such lapsed legacy does not fall into the residuum. In Dorsey v. Dodson, supra, it is said (p. 37) : “Where legacies are given to several legatees and the residue is bequeathed to the same legatees, it follows that the residue will not include a lapsed legacy to one of them. To hold, in such a case, that the testator intended the lapsed legacy to fall into the residuum, was said in Craighead v. Given, 10 S. & R. 351, to hold that the testator intended to bequeath to one who died a portion of the residue, happening in consequence of his own death,—a construction which could never be supported. Where a testator gives specific legacies to several legatees and gives the residue to them as tenants in common, if each one receives his share of the residue over and above the specific legacies he receives exactly what the testator intended to give him. Having given to each specific sums and a specific share of the excess over the total of such sums,, the proportion of those who live is not to be enlarged by a lapsed legacy. It is not to be inferred that the testator intended that a lapsed legacy to one should fall into the residue, so that the survivors should receive a different and increased proportion of the testator’s estate.” We think that part of the decree which provides that the $25,000 should go into the residuum was erroneous. It should have held that it was intestate estate, the same as the real estate mentioned in the said clause. It is shown by the record that there.were several thousand dollars, besides the amount provided for in the eleventh clause of the will, that necessarily and properly go into the residuum, and the next question to be determined is, who participates in the residuum under the twelfth clause of the will? It will be noticed that the language used is, “such money shall be distributed and paid to the legatees herein-before named, other than the said Cornelia Stone, Genevieve Parker and May Parker, to each in proportion to the legacies hereinbefore specifically fixed and mentioned.” A legatee, in legal acceptation, is a donee of personal property, and we are unable to see how, when used in their general sense, as above set forth, any other construction could be placed upon the terms of the will than that all the legatees receiving specific legacies (excluding those specifically excepted) should share in this residuum. It follows that all the legatees except Cornelia Stone, Genevieve Parker, May Parker and the Emergency Hospital should participate in the residuum according to the proportion each received of the estate, and the fact that some of the legatees are societies and corporations does not, of itself, exclude them. (Woman’s Union Missionary Society v. Mead, supra; Gray’s Estate, 147 Pa. 67.) As to the Emergency Hospital, it will be noted that it does not receive a specific legacy, but is to receive a legacy sufficient to produce an annuity of $50. When that provision is made, it is clear from the language of the testatrix used in the will that it was not her purpose to make the hospital the further object of her bounty, and we are of the opinion that it was not to share in the residuum. The refusal of the court to hold that the seventh clause of the will, being the one in reference to the Emergency Hospital, was void, is assigned as error by some of the parties in interest. The ground urged is, that the gift is not of any specific sum and is therefore uncertain. The amount of the annuity that was designed by the testatrix to go to this hospital is clearly pointed out, and while it is true that the sum to be set aside may be somewhat difficult to ascertain because of the varying rate of interest that may be realized from year to year on any sum, still we think it is such a matter as can be approximately and easily ascertained, and is not for that reason void. And as courts liberally construe clauses of wills which make gifts to charitable institutions, unless there is some insurmountable reason pointed out for the same being void, we feel it our duty to uphold the provision and see no reason for going into an extended argument. We think we have fairly considered all of the questions raised upon the errors and cross-errors assigned by the respective parties, and it necessarily follows that the decree of the circuit court of Kankakee county must be reversed and the cause remanded, with directions to that court to enter a decree in accordance with the views above expressed. Reversed and remanded, zvith directions.